116 F.3d 1486
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.RELIGIOUS TECHNOLOGY CENTER, a California non-profitcorporation, Plaintiff-Appellee,H. Keith HENSON, Counter-Claimant,v.H. Keith HENSON, Defendant-Appellant,RELIGIOUS TECHNOLOGY CENTER, Counter-Defendant.
No. 97-15109.
United States Court of Appeals, Ninth Circuit.
Submitted June 19, 1997**Filed June 26, 1997.

Appeal from the United States District Court for the Northern District of California Ronald M. Whyte, District Judge, Presiding
Before GOODWIN, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
Our inquiry is limited to whether the district court has abused its discretion in denying in part appellant's motion for modification of the preliminary injunction issued on April 12, 1996, and in granting appellee's motion for clarification of the same preliminary injunction.  See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).  The record before us shows that the district court did not abuse its discretion.  See id.   Accordingly, the district court's order filed January 6, 1997 is AFFIRMED.



**
 The panel unanimously agrees that this case is appropriate for submission without oral argument pursuant to Fed.  R.App. P. 34(a) and Ninth Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.  R. 36-3